            Case 2:20-cv-01035-BJR Document 22 Filed 09/21/20 Page 1 of 4




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                    WESTERN DISTRICT OF WASHINGTON
12                                            AT SEATTLE

13   SHOKOFEH TABARAIE, DDS, PLLC,
14                                          Plaintiff,   Civil Action No. 2:20-cv-01035-BJR
15            v.
                                                         STIPULATED MOTION AND
16                                                       ORDER
     ASPEN AMERICAN INSURANCE
17   COMPANY,

18                                        Defendant.

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER CASE:                                           SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                           1420 FIFTH AVE., SUITE 1400
                                                                                 SEATTLE, WA 98101
                                                                                 415.439.1799
            Case 2:20-cv-01035-BJR Document 22 Filed 09/21/20 Page 2 of 4




 1            Plaintiff Shokofeh Tabaraie, DDS, PLLC and Defendant Aspen American Insurance

 2   Company stipulate that Plaintiff shall file an amended complaint and that Defendant’s pending

 3   motion to dismiss is therefore moot.

 4            WHEREAS:

 5            1.       On August 31, 2020, Defendant moved to dismiss Plaintiff’s lawsuit for failure to

 6   state a claim upon which relief can be granted. Dkt. 14.

 7            2.       On September 16, 2020, the above-captioned lawsuit was re-assigned to Judge

 8   Barbara J. Rothstein.

 9            3.       On September 17, 2020, Plaintiff’s counsel indicated via email to Aspen’s counsel

10   that Plaintiff intended to file an amended complaint as a matter of right. The amended complaint,

11   once filed, will moot the motion to dismiss that Defendant filed on August 31, 2020.

12            4.       The Parties agree that Federal Rules of Civil Procedure (the “Rules”) dictate the

13   appropriate timing of their respective actions.

14            5.       The Parties submit this stipulated motion for the avoidance of all doubt and to

15   memorialize their understanding. The stipulated motion is made in the interest of justice, not to

16   delay the proceedings, and will not prejudice any party. The Parties do not waive any claims or

17   defenses with this stipulation.

18            IT IS HEREBY STIPULATED AND AGREED, pending the Court’s approval, that (1)

19   Plaintiff shall file an amended complaint no later than September 21, 2020 in accordance with the

20   Rules; (2) Defendant’s motion to dismiss, Dkt. 14, is hereby moot and is accordingly taken off

21   calendar; and (3) Defendant shall answer, move, or otherwise respond to Plaintiff’s amended

22   complaint no later than October 5, 2020 in accordance with the Rules.

23            The Parties respectfully request the Court to enter the accompanying Proposed Order

24   granting the above-articulated stipulated agreement.

25

26

27                                           [signatures on next page]

28
     STIPULATED MOTION AND ORDER CASE:                                                  SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                                  1420 FIFTH AVE., SUITE 1400
                                                                                        SEATTLE, WA 98101
                                                          1                             415.439.1799
            Case 2:20-cv-01035-BJR Document 22 Filed 09/21/20 Page 3 of 4




 1

 2           DATED this 19th day of September, 2020.

 3
             RUIZ & SMART                          SIDLEY AUSTIN LLP
 4
             PLAINTIFF LITIGATION PLLC
 5
               /s/ _Isaac Ruiz*___________         /s/ Robin E. Wechkin
 6             Isaac Ruiz, WSBA No. 35237
               RUIZ & SMART PLAINTIFF              Robin E. Wechkin, WSBA No. 24746
 7             LITIGATION PLLC                     SIDLEY AUSTIN LLP
                                                   1420 Fifth Avenue, Suite 1400
               95 S. Jackson St., Suite 100        Seattle, WA 98101
 8
               Seattle, WA 98104                   Telephone: (415) 439-1799
 9             Telephone: (206) 203-9100           rwechkin@sidley.com
               Facsimile: (206) 785-1702
10             iruiz@plaintifflit.com              Yvette Ostolaza, pro hac vice
                                                   Yolanda C. Garcia, pro hac vice
11             Attorneys for Plaintiff             SIDLEY AUSTIN LLP
                                                   2021 McKinney Avenue, Suite 2000
12                                                 Dallas, Texas 75201
               *Signed with permission.            Telephone: (214) 981-3401
13                                                 Facsimile: (214) 981-3400
                                                   yvette.ostolaza@sidley.com
14                                                 ygarcia@sidley.com

15                                                 Attorneys for Defendant

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                       SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                       1420 FIFTH AVE., SUITE 1400
                                                                             SEATTLE, WA 98101
                                                   2                         415.439.1799
            Case 2:20-cv-01035-BJR Document 22 Filed 09/21/20 Page 4 of 4




 1                                               ORDER

 2            The Court has considered Plaintiff Shokofeh Tabaraie DDS PPLC’s and Defendant Aspen

 3   American Insurance Company’s Stipulated Motion and [Proposed] Order. The Court HEREBY

 4   ORDERS the following:

 5       1. Plaintiff shall file an amended complaint no later than September 21, 2020.

 6       2. Defendant’s motion to dismiss (dkt. 14) is hereby MOOT and is accordingly taken off

 7            calendar.

 8       3. Defendant shall answer, move, or otherwise respond to Plaintiff’s amended complaint no

 9            later than October 5.

10   IT IS SO ORDERED.

11
     Dated:                                               ___________________________________
12                                                        Honorable Barbara J. Rothstein
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                              SIDLEY AUSTIN LLP
     2:20-CV-01035-BJR                                                              1420 FIFTH AVE., SUITE 1400
                                                                                    SEATTLE, WA 98101
                                                      3                             415.439.1799
